Title: From George Washington to John Dagworthy, 12 July 1757
From: Washington, George
To: Dagworthy, John



Sir
Fort Loudoun, July 12th 1757

I recd your’s of the 10th Inst. Covering the Drummer’s Deposition about the Enemy⟨’s⟩ Motions and Designs which I hope will prove as favourable to us as the last Intelligence from that Quarter—I have Transmitted Governor Dinwiddie a Copy of it and would have sent an ⟨exprs⟩ to Colo. Stanwix did not the Bearer assure me that there cou’d be no doubt of your Expresses reaching him in due time—If you shou’d at any time hereafter have occasion to send an Express here you need not be at the Trouble of sendg it further than Pearsalls from whince Captn McKinzie will immediatly forward it here—the Bearer

⟨se⟩ems unfit for the Service he is now on being a Drunken delatory Fellow. I am Sir Your most hble ⟨Servt⟩

Go: Washington

